NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



RONALD O'DONOGHUE WALSH,         )
DOC #R21971,                     )
                                 )
           Appellant,            )
                                 )
v.                               )           Case No. 2D18-3241
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed June 21, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pasco County; Kim Campbell, Judge.

Ronald O'Donoghue Walsh, pro se.


PER CURIAM.


             Affirmed.


CASANUEVA, MORRIS, and SMITH, JJ., Concur.